UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1847


In re: SABRINA D. DAVIS,

                Petitioner.



                 On Petition for Writ of Mandamus.
                         (6:08-cv-01937-RBH)


Submitted:   October 20, 2015               Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sabrina D. Davis, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sabrina D. Davis petitions for a writ of mandamus seeking

an   order    vacating   the   district     court’s      order   dismissing        her

civil suit for lack of subject matter jurisdiction. ∗                  We conclude

that Davis is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.             Kerr v. U.S. Dist. Court, 426
U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).      Mandamus may not be used as a substitute for appeal.                    In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

      The    relief   sought   by   Davis    is   not    available     by    way    of

mandamus.      Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                         We

dispense      with    oral   argument   because         the    facts   and    legal

contentions     are   adequately    presented     in     the   materials     before

this court and argument would not aid the decisional process.

                                                                 PETITION DENIED



      ∗We previously affirmed the district court’s order. Davis
v. Kia Motors Am., Inc., 408 F. App’x 731 (4th Cir 2011) (No.
09-2296).



                                        2